     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 1 of 27 Page ID #:414



 1    LAW OFFICES OF J. PATRICK RAGAN, APLC
 2    J. PATRICK RAGAN (SBN 135703)
      JONATHAN V. KAARIA (SBN 323134)
 3    1881 S. Business Center Drive, Suite 7B
 4    San Bernardino, California 92408
      TEL: 909-890-4039 FAX: 909-890-4069
 5    Email: jpr@jpraplclaw.com; jvkaaria@jpraplclaw.com
 6    Attorneys for Plaintiff Venture Recycling Group, Inc.

 7    GREENBERG TRAURIG, LLP
 8    JORDAN D. GROTZINGER (SBN 190166)
      SHELLEE E. LINDSTEDT (SBN 307945)
 9    1840 Century Park East, Suite 1900
10    Los Angeles, California 90067
      TEL: 310-586-7700 FAX: 310-586-7800
11    Email: grotzingerj@gtlaw.com; lindstedts@gtlaw.com
12    Attorneys for Defendant JPMorgan Chase Bank, N.A.
13

14                               UNITED STATES DISTRICT COURT
15                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
16

17     VENTURE RECYCLING GROUP, INC., CASE NO. 2:19-cv-2253 MWF (KSx)
       a California Corporation,      STIPULATED PROTECTIVE ORDER
18

19                        Plaintiff,
20
              v.
21
       JPMORGAN CHASE BANK, N.A., a
22
       business of form unknown; and DOES 1
23     through 50, inclusive;
24
                          Defendants.
25

26

27

28

                                       STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 2 of 27 Page ID #:415



 1

 2         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on the
 3     parties’ Stipulated Protective Order (“Stipulation”) filed on July 13, 2020, the terms
 4        of the protective order to which the parties have agreed are adopted as a protective
 5        order of this Court (which generally shall govern the pretrial phase of this action)
 6        except to the extent, as set forth below, that those terms have been modified by the

 7
               Court’s amendment of paragraphs 5.3.4, 12.3, 22, and 28 the Stipulation.

 8            AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
 9                                    MODIFIED BY THE COURT1
10

11                                              STIPULATION
12            1.      PURPOSES AND LIMITATIONS. Discovery in this action is likely to
13    involve production of confidential, proprietary, or private information for which special
14    protection from public disclosure and from use for any purpose other than prosecuting this
15    litigation may be warranted. Accordingly, the parties hereby stipulate to and petition the
16    Court to enter the following Stipulated Protective Order. The Parties acknowledge that
17    this Order does not confer blanket protections on all disclosures or responses to discovery
18    and that the protection it affords from public disclosure and use extends only to the limited
19    information or items that are entitled to confidential treatment under the applicable legal
20    principles. The Parties further acknowledge, as set forth in Section 10, below, that this
21    Stipulated Protective Order does not entitle them to file confidential information under
22    seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
23    standards that will be applied when a party seeks permission from the Court to file
24    material under seal.
25            2.      GOOD CAUSE STATEMENT.                   This action will require the Parties to
26    produce commercial, financial, technical, customer and/or proprietary information for
27    1
             The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
      typeface, and the Court’s deletions are indicated by lines through the text being deleted.
28
                                                         1
                                      STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 3 of 27 Page ID #:416



 1    which special protection from public disclosure and from use for any purpose other than
 2    prosecution of this action is warranted. Such confidential and proprietary materials and
 3    information consist of, among other things, confidential business or financial information,
 4    information regarding confidential business practices, information related to customers
 5    which implicates privacy rights of third parties, information otherwise generally
 6    unavailable to the public, or which may be privileged or otherwise protected from
 7    disclosure under state or federal statutes, court rules, case decisions, or common law.
 8    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 9    disputes over confidentiality of discovery materials, to adequately protect information the
10    Parties are entitled to keep confidential, to ensure that the Parties are permitted reasonable
11    necessary uses of such material in preparation for and in the conduct of trial, to address
12    their handling at the end of the litigation, and serve the ends of justice, a protective order
13    for such information is justified in this matter.      It is the intent of the Parties that
14    information will not be designed as confidential for tactical reasons and that nothing be so
15    designated without a good faith belief that it has been maintained in a confidential, non-
16    public manner, and there is good cause why it should not be part of the public record of
17    this case.
18            3.      DEFINITIONS.
19                    3.1   Acknowledgment: Refers to Exhibit A attached hereto, which must be
20    executed by certain persons prior to the disclosure of “Confidential” or “Highly
21    Confidential” Material as set forth in Section 5 of this Stipulation and Order.
22                    3.2   Action: Venture Recycling Group, Inc. v. JPMorgan Chase Bank, N.A.,
23    et. al., Case No. 2:19-cv-2253 MWF (KSx).
24                    3.3   “Confidential” Material: Information (regardless of how generated,
25    stored, or maintained), testimony, or tangible things obtained during discovery in the
26    Action that the Disclosing Person reasonably and in good faith believes contains or would
27    disclose non-public, confidential, proprietary, financial, customer, client or commercially
28    sensitive information, confidential trade secrets or non-public research that requires the
                                                   2
                                    STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 4 of 27 Page ID #:417



 1    protections provided in this Stipulation and Order, including, but not limited to, any
 2    information that constitutes confidential information under the Federal Rule of Civil
 3    Procedure 26(c) or applicable laws or regulations. Nothing in this Order shall be used to
 4    imply that any law permits, or does not permit, the production of certain data, regardless
 5    of whether such data is designated as “Confidential.”
 6                    3.4   Confidential Supervisory Information: Confidential Supervisory
 7    Information includes, but is not limited to, confidential supervisory information of the
 8    Board of Governors of the Federal Reserve System as set forth in 12 C.F.R. § 261.2(c),
 9    non-public information of the Office of the Comptroller of the Currency or the former
10    Office of Thrift Supervision as set forth in 12 C.F.R. § 4.32(b), exempt information of the
11    Federal Deposit Insurance Corporation as set forth in 12 C.F.R. §§ 309.2, 309.5, and
12    309.6, and confidential information of the Consumer Financial Protection Board as set
13    forth in 12 C.F.R. § 1070.2, and any other records concerning supervision, regulation, and
14    examination of banks, savings associations, their holding companies and affiliates, and
15    records compiled in connection with the enforcement responsibilities of federal and state
16    financial regulatory agencies that is not permitted to be disclosed to a third party absent
17    consent of the applicable regulator or government agency. Confidential Supervisory
18    Information also includes information that current and former employees, officers, and
19    agents of federal financial regulatory agencies obtained in their official capacities.
20    Confidential Supervisory Information shall be deemed to include all copies, abstracts,
21    excerpts, analyses, or other writings or documents that contain, reflect, or disclose
22    Confidential Supervisory Information.
23                    3.5   Counsel: Outside Counsel and In-House Counsel (as well as their
24    support staff).
25                    3.6   Disclosing Person: A Party or a non-party that produces Discovery
26    Material in the Action.
27                    3.7   Discovery Material(s): All information of any kind provided in the
28    course of discovery in the Action, including without limitation documents, electronic files,
                                                   3
                                    STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 5 of 27 Page ID #:418



 1    trade data, written discovery responses, deposition testimony, and deposition exhibits.
 2    Information copied or extracted from Discovery Material, as well as all copies, excerpts,
 3    summaries, or compilations thereof, shall constitute Discovery Material. Any information
 4    obtained through means outside the Court’s discovery processes, such as through
 5    independent investigation, shall not constitute Discovery Material. Any person subject to
 6    this Stipulation and Order who receives from any other person any Discovery Material
 7    shall not disclose said Discovery Material to anyone else except as expressly permitted
 8    hereunder.
 9                    3.8   Expert: A person who is not an owner, director, officer, or employee of
10    a Party, who has specialized knowledge or experience in a matter pertinent to this
11    litigation, who has been retained by a Party or its Counsel to serve as an expert witness or
12    as a consultant in the prosecution or defense of the Action, including his or her employees
13    and support personnel. This definition includes, without limitation, professional jury or
14    trial consultants retained in connection with the Action.
15                    3.9   Foreign Law Restricted Material:       Any Discovery Material that,
16    pursuant to any foreign law or regulation, is prohibited from being transferred to the
17    United States and/or disclosed in connection with a legal proceeding.
18                    3.10 Highly Confidential Material: Discovery Material that the Disclosing
19    Person reasonably and in good faith believes contains (a) material regarding trading and
20    investment strategies, pricing and cost information, customer lists, business strategy,
21    confidential trade secrets, employee personnel files of current or former employees,
22    compensation or payroll information of current or former employees, confidential client or
23    customer account information, and other commercial or financial information the
24    disclosure of which to another Party or non-party would create a substantial risk of
25    causing the Disclosing Person or JPMC’s employees, customers or clients, to suffer
26    monetary or non-monetary injury or competitive or commercial disadvantage; (b)
27    Personal Data, as defined herein; or (c) Non-Public Personal Financial Information, as
28    defined herein.
                                                     4
                                    STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 6 of 27 Page ID #:419



 1                    3.11 In-House Counsel: Attorneys, paralegals, and other legal department
 2    personnel who are employees of a Party, to whom disclosure of Discovery Material is
 3    reasonably necessary for this litigation.
 4                    3.12 Non-Public Personal Financial Information:         Any information that
 5    constitutes “nonpublic personal information” within the meaning of the Gramm-Leach-
 6    Bliley Act, 15 U.S.C. § 6802 et seq. and its implementing regulations, or analogous state
 7    laws and regulations, including, but not limited to, any portion of a spreadsheet or other
 8    document or data set that includes financial or credit information for any person
 9    (including any credit history, report or score obtained on any such person to determine the
10    individual’s eligibility for credit) together with personally identifiable information with
11    respect to such person, including, but not limited to, name, address, Social Security
12    number, loan number, telephone number, or place or position of work.
13                    3.13 Outside Counsel: Attorneys, paralegals, and other law firm personnel,
14    employees and contractors who are not employees of a Party but who are retained to
15    represent or advise a Party in the Action.
16                    3.14 Party: Any party to this action, including all of its officers, directors,
17    employees, consultants, retained experts, and outside counsel (and their support staff).
18                    3.15 Personal Data: Any information related to, reflecting, associated with
19    or identifying a natural person, other than Non-Public Personal Financial Information, that
20    a Party or Disclosing Person (whether or not a Party) believes in good faith to be subject
21    to federal, state or foreign data privacy, data protection laws or other privacy obligations.
22    Personal Data constitutes material requiring special protection. Nothing in this Section
23    shall be used to imply that any law permits, or does not permit, the production of certain
24    data, regardless of whether such data is designated as “Personal Data.”
25                    3.16 Principal: An owner, officer, or executive of any Party whose identity
26    as an owner, officer, or executive has been disclosed to all other Parties.
27                    3.17 Professional Vendors: Persons or entities employed by the Parties or
28    their Counsel to assist in the Action that provide litigation or trial support services (e.g.,
                                                   5
                                     STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 7 of 27 Page ID #:420



 1    photocopying; data processing; graphic production; videotaping; translating; preparing
 2    exhibits or demonstrations; organizing, storing, or retrieving data in any form or medium;
 3    mock jurors; investigators) and their employees and subcontractors.
 4                    3.18 Protected Material:            Any Discovery Material that is designated as
 5    “Confidential” or “Highly Confidential.”
 6                    3.19 Receiving Party: A Party that receives Discovery Material from a
 7    Disclosing Person in the Action.
 8                    3.20 SAR Related Material: Any Discovery Material that, pursuant to 31
 9    U.S.C. 5318(g)(2)(A)(1), 31 C.F.R. § 1020.320, 12 C.F.R § 21.11, Section 314(a) of the
10    PATRIOT ACT, 12 U.S.C. §§ 3414(a)(3) and 5(D) or any other applicable regulations
11    concerning potential suspicious activity, is not permitted to be produced.
12            4.      LIMITATION ON USE OF DISCOVERY MATERIAL.                              All Discovery
13    Material produced or disclosed in connection with the Action shall be used solely for the
14    prosecution or the defense of the Action (including any attempted settlement thereof or
15    appeal therefrom), or the enforcement of insurance rights with respect to the Action, and
16    for no other purpose whatsoever, including use in other legal actions, present or future.
17            5.      DESIGNATING DISCOVERY MATERIAL.
18                    5.1       Initial Designation.      Any Disclosing Person may, subject to the
19    provisions      of    this     Stipulation    and    Order,   designate   Discovery    Material   as
20    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” A Disclosing Person shall apply a
21    confidentiality designation only when the party has a reasonable, good faith basis that the
22    information          so      designated      constitutes   “CONFIDENTIAL”         or     “HIGHLY
23    CONFIDENTIAL” material. The protections conferred by this Stipulation and Order
24    cover not only the protected information itself, but also any information copied or
25    extracted therefrom, as well as copies, excerpts, summaries, or compilations thereof, plus
26    testimony, conversations, or presentations by Parties or Counsel to or in court or in other
27    settings that might disclose Protected Material to persons not authorized to receive such
28    material.
                                                            6
                                         STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 8 of 27 Page ID #:421



 1                    5.2   Manner and Timing of Designations. Except as otherwise provided in
 2    this Stipulation and Order or as otherwise stipulated or ordered, Discovery Material must
 3    be designated for protection under this Stipulation and Order by clearly designating the
 4    material before it is disclosed or produced.
 5                    5.3   The designation of materials as either “CONFIDENTIAL” or
 6    “HIGHLY CONFIDENTIAL” shall be made as follows:
 7                          5.3.1. For     ESI,      whenever      possible,     by      imprinting
 8    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the face of each page of a
 9    document so designated. If imprinting on the face of the document is not possible, then
10    by (1) affixing a stamp with “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the
11    medium on which the electronic data is stored when copies are delivered to a Receiving
12    Party; and (2) designating the production as “CONFIDENTIAL” or “HIGHLY
13    CONFIDENTIAL” in the transmittal cover letter.
14                          5.3.2. For   produced    documents,     by   imprinting    the   words
15    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the face of each page of a
16    document so designated or in a similarly conspicuous location for non-document
17    materials.
18                          5.3.3. For written discovery responses, by imprinting the words
19    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” next to or above any response to a
20    discovery request or on each page of a response.
21                          5.3.4. For depositions, by indicating in the record at the deposition
22    which portions of the transcript and/or responses shall be treated as “CONFIDENTIAL”
23    or “HIGHLY CONFIDENTIAL.” Alternatively, within thirty (30) days after receipt of
24    the transcript or recording of such deposition or other pretrial or trial proceeding, the
25    offering or sponsoring Party may designate such transcript or recording or any portion or
26    portions thereof as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by notifying all
27    other Parties, in writing, of the specific pages and lines of the transcript or recording that
28    should be treated as Confidential Material or Highly Confidential Material. All transcripts
                                                   7
                                    STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
     Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 9 of 27 Page ID #:422



 1    or recordings of depositions shall be treated as “HIGHLY CONFIDENTIAL” for thirty
 2    (30) days after receipt of the transcript or recording or until written notice of a designation
 3    is received, whichever occurs first.
 4                            5.3.5. For all other Discovery Material, by placing or affixing on
 5    each page of such material (in such manner as will not interfere with the legibility thereof)
 6    a “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” designation.
 7                    5.4     Inadvertent Failure to Identify Materials as “Confidential” OR “Highly
 8    Confidential”.        Any Disclosing Person who inadvertently fails to identify Discovery
 9    Material as “Confidential” or “Highly Confidential” shall have fifteen (15) business days
10    from the discovery of its oversight to correct its failure. Such failure shall be corrected by
11    providing the Receiving Party written notice of the error and producing substitute copies
12    of the inadvertently produced Discovery Material with the correct designation. The
13    Receiving Party shall thereafter treat the information as Confidential Discovery Material
14    or Highly Confidential Discovery Material and shall take reasonable steps to return or
15    destroy all prior copies of such inadvertently produced Discovery Material. To the extent
16    such information may have been disclosed to anyone not authorized to receive
17    Confidential Discovery Material or Highly Confidential Discovery Material under the
18    terms of this Stipulation and Order, the Receiving Party shall make reasonable efforts to
19    retrieve the Discovery Material promptly and to avoid any further disclosure.
20                    5.5     Upward Designation of Information or Items Produced by Other
21    Parties or Non-Parties.        Subject to the standards of Section 5, a Party may upward
22    designate (i.e., change any Discovery Material produced without a designation to a
23    designation of “Confidential” or “Highly Confidential” or designate any Discovery
24    Material produced as “Confidential” to a designation of “Highly Confidential”) any
25    Discovery Material produced by another party or non-party, provided that said Discovery
26    Material contains the upward designating Party’s own Confidential or Highly Confidential
27    information, as defined herein.
28
                                                      8
                                      STIPULATED PROTECTIVE ORDER
      ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 10 of 27 Page ID #:423



 1                         5.5.1. Upward designation shall be accomplished by providing written
 2   notice to all other Parties and the relevant Disclosing Person identifying (by Bates number
 3   or other individually identifiable information) the Discovery Material to be re-designated
 4   within thirty (30) days from the discovery by the Party that these Discovery Materials
 5   should be upward designated.         The upward designated Discovery Material shall be
 6   reproduced by the Disclosing Party with the correct designation, and the Parties shall
 7   thereafter treat the upward designated Discovery Material as Confidential Discovery
 8   Material or Highly Confidential Discovery Material. The Disclosing Party shall take
 9   reasonable steps to destroy all prior copies of such upward designated Discovery Material.
10   To the extent such information may have been disclosed to anyone not authorized to
11   receive Confidential Discovery Material or Highly Confidential Discovery Material under
12   the terms of this Stipulation and Order, the Disclosing Party shall make reasonable efforts
13   to retrieve the Discovery Material promptly and to avoid any further disclosure. Failure to
14   upward designate within thirty (30) days, alone, will not prevent a Party from obtaining
15   the agreement of the Disclosing Person to upward designate certain Discovery Material or
16   from moving the Court for such relief.
17                   5.6   Upward Designations and Depositions.       Should any Party seek to
18   designate (or “upward designate”) for the first time as “Confidential” or “Highly
19   Confidential” any Discovery Material less than fifteen (15) business days before the date
20   of a duly-noticed deposition of a deponent, then, notwithstanding any provision herein to
21   the contrary, such Discovery Material may be shown to that deponent at his or her
22   deposition provided that (a) the deponent is a current employee of the Disclosing Person
23   (or, where relevant, of the “upward designating” Party); or (b) the requirements of Section
24   5 have otherwise been satisfied.
25                   5.7   De-Designations. If it comes to a Party’s attention that any Discovery
26   Material that it designated for protection does not qualify for protection at all or does not
27   qualify for the level of protection initially asserted, that Party must promptly notify all
28   other Parties that it is withdrawing the mistaken designation.
                                                   9
                                   STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 11 of 27 Page ID #:424



 1           6.      DISCLOSURE OF DISCOVERY MATERIAL PROTECTED BY THE
 2   ATTORNEY-CLIENT PRIVILEGE, WORK PRODUCT DOCTRINE, FEDERAL OR
 3   STATE REGULATION, OR FOREIGN LAW.
 4                   6.1   This Stipulation and Order is without prejudice to any Disclosing
 5   Person’s right to assert that any Discovery Material is subject to any applicable claim of
 6   privilege or protection, including, but not limited to, the attorney-client privilege and the
 7   work product doctrine, or is subject to any federal or state regulations prohibiting the
 8   disclosure of such material (including material that constitutes Confidential Supervisory
 9   Information or SAR Related Material), and is without prejudice to any Party’s right to
10   contest such a claim of privilege or protection.
11                   6.2   Consistent with Federal Rule of Evidence 502(d), if a Party or non-
12   party notifies any other Party that it disclosed Discovery Material that is (a) protected
13   from disclosure under the attorney-client privilege, the work product doctrine, any other
14   applicable privilege or immunity, or that is subject to any federal or state regulations
15   prohibiting the disclosure of such material (including material that constitutes
16   Confidential Supervisory Information or SAR Related Material) (“Privileged Material”) or
17   (b) Foreign Law Restricted Material and requests that such Discovery Material be
18   returned, redacted, or destroyed, the disclosure shall not by itself be deemed a waiver in
19   whole or in part of the applicable privilege or protection, either as to the specific material
20   or information disclosed or as to any of the material or information relating thereto or on
21   the same or related subject matter.
22                   6.3   If a Disclosing Person believes that Privileged Material or Foreign
23   Law Restricted Material was inadvertently produced, that Disclosing Person shall notify
24   in writing any Party to which it produced the material of the claim of privilege or
25   protection and the basis for such claim to the extent required by [applicable local rules,
26   such as Federal Rule of Civil Procedure 26] (a “Privileged Material Notice”). When
27   appropriate, the Disclosing Person will produce a redacted version of such Discovery
28   Material to the Receiving Party.
                                                  10
                                   STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 12 of 27 Page ID #:425



 1                       6.3.1. Subject to the provisions below in this paragraph, within ten
 2   (10) business days of receipt of a Privileged Material Notice, any Party to which the
 3   Privileged Material or Foreign Law Restricted Material was produced shall provide a
 4   certification of Counsel that all such disclosed Discovery Material (and any copies
 5   thereof) has been sequestered (as provided below), returned, or destroyed, and shall not
 6   use such items for any purpose until further order of the Court. Notwithstanding the
 7   foregoing, a Receiving Party may sequester a copy of relevant Privileged Material or
 8   Foreign Law Restricted Material, in a secure medium that is segregated from any general
 9   document depositories that such Receiving Party has established, for purposes of
10   evaluating the claim of privilege and may promptly present the information to the court
11   under seal for a determination of the claim.
12                       6.3.2. If the Receiving Party determines that it has received Discovery
13   Material that constitutes Privileged Material or Foreign Law Restricted Material, the
14   Receiving Party shall destroy or return all copies of such Discovery Material to the
15   Disclosing Person within ten (10) business days of the discovery of such information and
16   after Disclosing Person has produced a redacted version of such Discovery Material, shall
17   provide a certification of Counsel that all such disclosed Discovery Material (and any
18   copies thereof) has been returned or destroyed, and shall not use such items for any
19   purpose until further order of the Court. When appropriate, the Disclosing Person will
20   provide a redacted version of such Discovery Material to the Receiving Party.
21                       6.3.3. Should the Receiving Party to which any Privileged Material or
22   Foreign Law Restricted Material was produced seek to challenge the designation of such
23   material as privileged or protected, it shall notify the Disclosing Person in writing and
24   shall not use or disclose the material until the claim is resolved. Following the receipt of
25   any objection, the objecting Party and the Disclosing Person shall meet and confer in an
26   effort to resolve any disagreement regarding the Disclosing Person’s designation of the
27   material as privileged or protected. If the parties cannot resolve their disagreement, the
28   objecting Party shall promptly present the issue to the Court for a determination of the
                                                11
                                 STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 13 of 27 Page ID #:426



 1   Disclosing Person’s claim of privilege or protection. The production of Privileged
 2   Material or Foreign Law Restricted Material, whether inadvertent or otherwise, shall not
 3   itself serve as the basis of the motion. While any such motion is pending, the Discovery
 4   Material subject to that motion will be treated as privileged or protected until the Court
 5   rules. If the Court determines that such material is privileged or protected, the Receiving
 6   Party shall (to the extent it has not already done so), return or destroy such disclosed
 7   Privileged Material or Foreign Law Restricted Material and all copies thereof within (5)
 8   five business days of the Court’s ruling.
 9           7.      ACCESS TO AND USE OF PROTECTED MATERIAL.
10                   7.1   Disclosure of Confidential Material: Unless otherwise ordered by the
11   Court or permitted in writing by the Disclosing Person, a Receiving Party may disclose
12   any information or item designated as “Confidential” only to the following persons:
13                         7.1.1. The Court and court personnel in the Action and any appellate
14   court in the Action.
15                         7.1.2. The Receiving Party’s Outside Counsel to whom it is
16   reasonably necessary to disclose the information for the Action and their legal, clerical, or
17   support staff, including temporary or contract staff.
18                         7.1.3. The Receiving Party’s In-House Counsel to whom it is
19   reasonably necessary to disclose the information for the Action.
20                         7.1.4. The Parties’ insurers and insurers’ counsel participating in
21   matters relating to the Action and their legal, clerical, or support staff, including
22   temporary or contract staff.
23                         7.1.5. The Receiving Party’s Principals.
24                         7.1.6. Professional court reporters, their staffs, video operators
25   transcribing depositions or testimony in the Action, and Professional Vendors to whom
26   disclosure is reasonably necessary for the Action.
27                         7.1.7. Persons who Counsel have a good faith basis to believe are
28   authors or recipients (including those referenced as “cc” or “bcc” recipients on a
                                              12
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 14 of 27 Page ID #:427



 1   document (collectively, “cc’s”)) of the Confidential Discovery Material or who had access
 2   to or the authority to access or obtain such Confidential Discovery Material in the normal
 3   or authorized course of business (including but not limited to such Person’s supervisor(s)
 4   at or after the time the material was created).
 5                         7.1.8. Any person who is a current employee of the Disclosing Person.
 6                         7.1.9. Any witness who is called, or who Counsel for a Party in good
 7   faith believes may be called, to testify at trial or deposition in the Action, provided that (1)
 8   the testimony of such person has been duly noticed, or such person has been identified as
 9   a person with knowledge in a party’s initial disclosures or responses to interrogatories, or
10   has been listed on a party’s pre-trial witness list; and (2) such person has executed the
11   Acknowledgment.
12                         7.1.10.      Any Expert to whom disclosure is reasonably necessary
13   for the Action, provided that the Expert has first executed the Acknowledgment, and
14   further provided that any report created by such Expert that relies on or incorporates
15   Confidential Discovery Material in whole or in part shall be designated as
16   “CONFIDENTIAL” by the party responsible for its creation.
17                         7.1.11.      Any mediator or arbitrator engaged by the Parties to the
18   Action, provided such person has first executed the Acknowledgment.
19                         7.1.12.      Any other person or entity who Counsel for the
20   Disclosing Person agrees, after conferring in good faith, should have access to
21   Confidential Discovery Material or who, upon motion with good cause shown, or upon
22   application made by a Party (including by application made in the course of a deposition
23   where the ability to show such material to the deponent is at issue), the Court orders may
24   have access.
25                         7.1.13.      Any disclosure permitted by this Section may be made
26   only to the extent reasonably necessary to prosecute or defend the Action.
27                   7.2   Disclosure of “Highly Confidential” Material. Unless otherwise
28   ordered by the Court or permitted in writing by the Disclosing Person, a Receiving Party
                                                13
                                     STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 15 of 27 Page ID #:428



 1   may disclose any information or items designated as “Highly Confidential” only to the
 2   following persons:
 3                        7.2.1. The Court and court personnel in the Action and any appellate
 4   court in the Action.
 5                        7.2.2. The Receiving Party’s Outside Counsel to whom it is
 6   reasonably necessary to disclose the information for the Action and their legal, clerical, or
 7   support staff, including temporary or contract staff.
 8                        7.2.3. The Receiving Party’s In-House Counsel to whom it is
 9   reasonably necessary to disclose the information for the Action.
10                        7.2.4. The Parties’ insurers and insurers’ counsel participating in
11   matters relating to the Action and their legal, clerical, or support staff, including
12   temporary or contract staff.
13                        7.2.5. Professional court reporters, stenographers, video operators
14   transcribing depositions or testimony in the Action, and Professional Vendors to whom
15   disclosure is reasonably necessary for the Action.
16                        7.2.6. Any person who Counsel has a good faith basis to believe
17   authored or previously received the Highly Confidential Discovery Material (including
18   “cc’s”), or who had access to such Highly Confidential Discovery Material in the normal
19   course of business in their capacity as a co-worker in the same business unit or as a direct
20   or indirect supervisor of or compliance monitor of an author, recipient, or “cc” of such
21   material.
22                        7.2.7. For employee personnel files and compensation information,
23   the employee to whom the personal documents and information relates.
24                        7.2.8. During the conduct of or in preparation for their depositions, to
25   anyone who is a former or current employee of the Disclosing Person, provided that such
26   person has executed the Acknowledgment;
27                        7.2.9. Any Expert to whom disclosure is reasonably necessary for the
28   Action, provided that the Expert has first executed the Acknowledgment, and further
                                               14
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 16 of 27 Page ID #:429



 1   provided that any report created by such Expert that relies on or incorporates Highly
 2   Confidential Discovery Material in whole or in part shall be designated as “HIGHLY
 3   CONFIDENTIAL” by the party responsible for its creation.
 4                         7.2.10.      Any mediator or arbitrator engaged by the Parties to the
 5   Action, provided such person has first executed the Acknowledgment.
 6                         7.2.11.      Any person or entity who Counsel for the Disclosing
 7   Person agrees, after conferring in good faith, should have access to Highly Confidential
 8   Discovery Material or who, upon motion with good cause shown, or upon application
 9   made by a Party (including by application made in the course of a deposition where the
10   ability to show such material to the deponent is at issue), the Court orders may have
11   access.
12                         7.2.12.      Any disclosure permitted by this Section may be made
13   only to the extent reasonably necessary to prosecute or defend the Action.
14                   7.3   Responsibility for Compliance. Counsel for the Party that discloses
15   “Confidential” or “Highly Confidential” Discovery Material shall be responsible for
16   assuring compliance with the terms of this Stipulation and Order with respect to persons
17   to whom such “Confidential” or “Highly Confidential” Discovery Material is disclosed
18   and shall obtain and retain the original Acknowledgements executed by qualified
19   recipients of “Confidential” or “Highly Confidential” Discovery Material (if such
20   execution is required by the terms of this Stipulation and Order).
21           8.      EFFECT OF STIPULATION AND ORDER. To the extent any federal, state
22   or foreign law or other legal authority governing the disclosure or use of Personal Data or
23   Non-Public Personal Financial Information permits disclosure of such information
24   pursuant to an order of a court, this Stipulation and Order shall constitute compliance with
25   such requirement.
26           9.      CONSENT TO DISCLOSURE OF U.S. PERSONAL DATA OR NON-
27   PUBLIC PERSONAL FINANCIAL INFORMATION. To the extent any United States
28   federal or state law or other United States legal authority governing the disclosure or use
                                                  15
                                     STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 17 of 27 Page ID #:430



 1   of Personal Data or Non-Public Personal Financial Information (“Personal Data or Non-
 2   Public Personal Financial Information Law”) requires a Disclosing Person and/or
 3   Receiving Party to obtain a subpoena or court order before disclosing any Personal Data
 4   or Non-Public Personal Financial Information, in light of the protections provided for in
 5   this Order, the volume of documents to be produced and the ongoing oversight of the
 6   Court, this Order shall constitute an express direction that the Disclosing Person and/or
 7   Receiving Party is exempted from obtaining such court-ordered subpoena, having to
 8   notify and/or obtain consent from any person or entity prior to the disclosure of Personal
 9   Data or Non-Public Personal Financial Information in the Action, and/or having to
10   provide a certification that notice has been waived for good cause. To the extent that any
11   Personal Data or Non-Public Personal Financial Information Law requires that any person
12   or entity be notified prior to disclosure of Personal Data or Non-Public Personal Financial
13   Information except where such notice is prohibited by court order, this Order shall
14   constitute an express direction that Disclosing Persons and Receiving Parties are
15   prohibited from providing such notice in the Action; provided, however, that this
16   Stipulation and Order shall not prohibit any Disclosing Person and/or Receiving Party
17   from contacting any person or entity for any other purpose. Any Disclosing Person or
18   Receiving Party may seek additional orders from the Court that such Party believes may
19   be necessary to comply with any Personal Data or Non-Party Financial Information Law.
20           10.     COURT FILINGS. Any Receiving Party who seeks to file with the Court any
21   Discovery Materials that have previously been designated by any Producing Party as
22   “Confidential” or “Highly Confidential,” shall either (a) obtain the Producing Party’s
23   permission to remove the “Confidential” or “Highly Confidential” designation for the
24   Discovery Material, or (b) comply with Civil Local Rule 79-5 and obtain approval to file the
25   Discovery Material under seal by the Court prior to filing. If a Party’s request to file
26   Discovery Materials under seal is denied by the Court, then the Receiving Party may file the
27   information in the public record unless otherwise instructed by the Court.
28
                                                  16
                                  STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 18 of 27 Page ID #:431



 1           11.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2   IN OTHER LITIGATION.
 3                   11.1   If, at any time, any Discovery Material governed by this Stipulation
 4   and Order are subpoenaed from any Party by any court, administrative or legislative body,
 5   or by any other person or entity purporting to have authority to require the production
 6   thereof, the Party to which the subpoena is directed shall, to the extent permitted by
 7   applicable law and the rules and requirements of any relevant governmental or regulatory
 8   authority, promptly, and in no event more than five (5) business days after receipt of the
 9   subpoena, if reasonably practicable, give written notice to the relevant Disclosing Person
10   and must include a copy of the subpoena or request.
11                   11.2   The Party to whom the subpoena is directed also must immediately
12   inform in writing the person who caused the subpoena to issue that some or all of the
13   material covered by the subpoena is the subject of this Stipulation and Order and deliver a
14   copy of this Stipulation and Order promptly to the person who cause the issuance of the
15   subpoena.
16                   11.3   To the extent permitted by law, the Party to which the subpoena is
17   directed shall not produce material for at least ten (10) business days after notice of the
18   subpoena is provided to the Disclosing Person in order to provide the Disclosing Person a
19   reasonable period of time in which to seek to quash, limit or object to the subpoena, or to
20   move for any protection for the Discovery Material.
21                   11.4   If the Party to which the subpoena is directed is compelled by
22   applicable law or a court order to respond to the subpoena or request in less than ten
23   business (10) days, the Party to whom the subpoena is directed shall, to the extent
24   permitted by law, notify the Disclosing Person of this fact. In no event shall such
25   Discovery Material subject to this Order and Stipulation be produced to a third party by a
26   Party pursuant to a subpoena without providing the Disclosing Person an opportunity to
27   quash, limit or object, absent a court order to do so or as otherwise required by law. In the
28   event that Discovery Material designated as “Confidential” or “Highly Confidential”
                                             17
                                   STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 19 of 27 Page ID #:432



 1   under this Order and Stipulation is produced in response to a subpoena, the recipient of
 2   the subpoena shall take commercially reasonable steps to ensure that the protections
 3   afforded under this Order and Stipulation shall continue to apply to such Discovery
 4   Material.
 5                   11.5   The purpose of imposing these duties is to alert the interested parties
 6   to the existence of this Stipulation and Order and to afford the Disclosing Person an
 7   opportunity to protect its confidentiality interest in the court from which the subpoena or
 8   order is issued. The Disclosing Person shall bear all responsibility for any objections to
 9   the production of such Discovery Material, except that a Party receiving any subpoena
10   shall not voluntarily make any production to a third party of a Disclosing Person’s
11   “Confidential” or “Highly Confidential” Discovery Material until resolution of any
12   objections interposed by the Disclosing Person, unless compelled by court order issued
13   after giving notice to the Disclosing Person. Nothing in this Stipulation and Order shall
14   be construed as authorizing or requiring a Party or non-party to disobey any law, court
15   order, or information request or subpoena from any federal, state, or foreign regulatory
16   agency or self-regulatory organization requiring the production of Discovery Material, or
17   as limiting the authority of the Court.
18           12.     CHALLENGES TO DESIGNATIONS.
19                   12.1   Entry of this Stipulation and Order shall be without prejudice to any
20   Party’s motion for relief from or the modification of the provisions hereof or to any other
21   motion relating to the production, exchange, or use of any document or ESI, or other
22   information in the course of the Action. If, at any time, a Party objects to a designation or
23   upward designation of Discovery Material as “Confidential” or “Highly Confidential,”
24   that Party shall notify the Disclosing Person (or the designating Party, as applicable), in
25   writing, of its disagreement and specifically identify the information in dispute.
26                   12.2   Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s Scheduling
28   Order.
                                                    18
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 20 of 27 Page ID #:433



 1                   12.3   Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37-1 et seq. and consistent with the Court’s pre-
 3   motion discovery procedures.
 4                   12.4   Joint Stipulation. Any challenge submitted to the Court shall be via a
 5   joint stipulation pursuant to Local Rule 37-2.
 6                   12.5   The burden of persuasion in any such challenge proceeding shall be
 7   on the Designating Party. Frivolous challenges, and those made for an improper purpose
 8   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
 9   the Challenging Party to sanctions.
10                   12.6   Until the Receiving Party applies to the Court for a ruling on the
11   designation and until the Court rules on that motion, the Discovery Material in question
12   will be treated as “Confidential” or “Highly Confidential” under this Stipulation and
13   Order, and a challenge under this Section shall not affect a Party’s right of access to
14   “Confidential” or “Highly Confidential” Discovery Material or to disclose information as
15   provided for in this Stipulation and Order. A Party does not by itself waive its right to
16   challenge a “Confidential” or “Highly Confidential” designation by not electing to mount
17   a challenge promptly after the original designation is made.
18           13.     INADVERTENT DISCLOSURE OF PROTECTED MATERIAL BY
19   RECEIVING PARTY. If a Receiving Party learns that, by inadvertence, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulation and Order, the Receiving Party must immediately (a) notify in writing the
22   Disclosing Person of the unauthorized disclosures; (b) use its best efforts to retrieve all
23   copies of the Protected Material; (c) inform the person or persons to whom unauthorized
24   disclosures were made of all the terms of this Stipulation and Order; and (d) request such
25   person or persons to execute the Acknowledgement.
26           14.     USE    AND      DISCLOSURE        OF    INDEPENDENTLY           OBTAINED
27   INFORMATION. Nothing herein shall impose any restriction on the use or disclosure by
28   a Party or its agent of its own information, or of publicly available information, or of
                                               19
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 21 of 27 Page ID #:434



 1   information lawfully available to that party, or of information that lawfully came into the
 2   possession of the Party independent of any disclosure of Discovery Material made in the
 3   Action.
 4           15.     ADVICE TO CLIENT. Nothing in this Stipulation and Order will bar or
 5   otherwise restrict Counsel from rendering advice to his or her client with respect to this
 6   matter or from generally referring to or relying upon “Confidential” or “Highly
 7   Confidential” material in rendering such advice.
 8           16.     PRE-TRIAL APPLICATION ONLY. This Stipulation and Order shall apply
 9   to pre-trial proceedings in the Action and shall have no application at trial. The Parties
10   agree to confer in good faith on a protective order to govern during trial in the Action.
11   This Stipulation and Order, however, shall remain in effect until such time as an order to
12   govern trial proceedings is entered.
13           17.     DURATION OF ORDER/RETURN OF DISCOVERY MATERIAL. All
14   provisions of this Stipulation and Order restricting the use of Discovery Material shall
15   continue to be binding after the conclusion of the Action unless otherwise agreed or
16   ordered by the Court. Within ninety (90) days of the conclusion of the Action (whether by
17   entry of a final order of dismissal, judgment, settlement, or disposition on appeal, or
18   otherwise, and where the time for any further appeals has expired), all Parties in receipt of
19   Discovery Material in the Action shall make commercially reasonable efforts to either
20   return such materials and copies thereof to the Disclosing Person or destroy such materials
21   and certify that fact. The Receiving Party is not required to return or destroy Discovery
22   Material that (i) is stored on backup storage media made in accordance with regular data
23   backup procedures for disaster recovery purposes; (ii) is located in the email archive
24   system or archived electronic files of departed employees; (iii) must be retained pursuant
25   to the Receiving Party’s legal or regulatory retention obligations or (iv) is subject to legal
26   hold obligations; provided however, that these materials continue to be subject to the
27   terms of this Stipulation and Order. Backup storage media will not be restored for
28   purposes of returning or certifying destruction of Discovery Material but such retained
                                                20
                                  STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 22 of 27 Page ID #:435



 1   information shall continue to be treated in accordance with the Stipulation and Order.
 2   Counsel of record shall also be permitted to keep a copy of Discovery Material to the
 3   extent that it is incorporated into any pleadings, motions, or other work product. In that
 4   case, counsel of record shall continue to treat the Discovery Material in accordance with
 5   this Stipulation and Order. Upon request, counsel of record shall certify in writing that
 6   they have complied with this Section.
 7           18.     RESERVATION OF RIGHTS. Nothing contained in this Stipulation and
 8   Order or any designation of confidentiality hereunder, or any failure to make such
 9   designation, shall be used or characterized by any Party as an admission by another Party.
10   Nothing in this Stipulation and Order shall be deemed an admission that any particular
11   information designated as “Confidential” or “Highly Confidential” is entitled to protection
12   under the Stipulation and Order, Federal Rule of Civil Procedure 26(c), or any other law.
13   Nothing in this Stipulation and Order shall be construed as granting any person or entity a
14   right to receive specific “Confidential” or “Highly Confidential” information where a
15   court has entered an order precluding that person or entity from obtaining access to that
16   information. The Parties specifically reserve the right to challenge the designation of any
17   particular information as “Confidential” or “Highly Confidential” and agree that by
18   stipulating to entry of this Stipulation and Order, no Party waives any right it otherwise
19   would have to object to disclosing or producing any information or item on any ground
20   not addressed in this Stipulation and Order. Nothing in this Stipulation and Order shall
21   affect the right of any party or non-party to oppose any request for discovery or any
22   ground permitted by the Federal Rules of Civil Procedure or any other applicable law, and
23   no party shall be deemed by virtue of this Order to have waived any right it otherwise
24   would have to object to disclosing or producing any matter on any such ground.
25   Similarly, no Party waives any right to object on any ground to introduction or use as
26   evidence of any of the Discovery Material covered by this Stipulation and Order.
27           19.     STANDARD OF CARE.
28
                                                 21
                                 STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 23 of 27 Page ID #:436



 1                   19.1   The recipient of any Discovery Material shall maintain such material
 2   in a secure and safe area and shall exercise a standard of due and proper care with respect
 3   to the storage, custody, use, and/or dissemination sufficient to safeguard against
 4   unauthorized or inadvertent disclosure of such material. Discovery Material shall not be
 5   copied, reproduced, extracted or abstracted, except to the extent that such copying,
 6   reproduction, extraction or abstraction is reasonably necessary for the conduct of the
 7   Action. All such copies, reproductions, extractions, and abstractions shall be subject to
 8   the terms of this Stipulation and Order and labeled in the same manner as the designated
 9   material on which they are based.
10                   19.2   In addition, the recipient of “Confidential” or “Highly Confidential”
11   Discovery Materials shall protect these materials with the same degree of care that they
12   use to protect and safeguard their own like information. Such measures shall include, but
13   are not limited to, restricting access to the data to persons employed by Counsel or
14   Experts who are actively assisting Counsel and Experts in the Action, and ensuring that
15   the data is not copied, reproduced, extracted or abstracted except to the extent that such
16   acts are reasonably necessary for the conduct of the Action.             Any such copies,
17   reproductions, extractions or abstractions are “Confidential” or “Highly Confidential”
18   Discovery Materials and are subject to the same restrictions and controls.
19           20.     USE AND DISCLOSURE OF OWN INFORMATION.                       Nothing in this
20   Stipulation and Order shall be construed to limit any Disclosing Person’s use or disclosure
21   of its own documents, materials, or information that have been designated as
22   “Confidential” or “Highly Confidential” pursuant to this Stipulation and Order.
23           21.     EFFECT ON OTHER AGREEMENTS. Nothing in this Stipulation and
24   Order shall be construed to effect, amend, or modify any existing confidentiality
25   agreements between, or protective orders applicable to, any of the parties hereto.
26           22.     MODIFICATION. This Stipulation and Order may be changed only by
27   agreement of the parties hereto. or Any modification shall only take effect upon by an
28   order of this Court approving the modification. Except as provided herein, this
                                         22
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 24 of 27 Page ID #:437



 1   Stipulation and Order shall not prejudice the right of any party or non-party hereto to
 2   move the Court to broaden or restrict the rights of access to and use of particular
 3   Discovery Material, or to seek modification of this Stipulation and Order upon notice to
 4   all other Parties and affected non-parties.
 5           23.     NON-PARTY DISCOVERY.
 6                   23.1   The Parties shall serve a copy of this Stipulation and Order
 7   simultaneously with any subpoena or other request for documents or information issued to
 8   any non-party in connection with the Action. Any Party may petition the Court to seek to
 9   enforce compliance with any non-party subpoena served in this matter by any other Party,
10   provided that nothing herein shall be construed to prevent or limit any non-party from
11   opposing such petition or from petitioning or applying to the Court or other authorities for
12   protective measures in connection with such non-party subpoenas.
13                   23.2   A non-party from which discovery is sought by one or more Parties to
14   the Action may designate Discovery Material that it produces as “CONFIDENTIAL” or
15   “HIGHLY CONFIDENTIAL” consistent with Section 3 and the other terms of this
16   Stipulation and Order.        Under such circumstances, Discovery Material designated
17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by a non-party shall be assigned
18   the same protection as Discovery Material so designated by a party that is a Disclosing
19   Person, and all duties applicable to a Party that is a Disclosing Person under this
20   Stipulation and Order shall apply to the non-party Disclosing Person.
21           24.     NEW PARTIES TO THE ACTION. In the event that additional persons or
22   entities become parties to the Action, such parties shall not have access to Confidential or
23   Highly Confidential Material produced by or obtained from any Disclosing Person until
24   the newly joined parties or their counsel endorse a copy of the Acknowledgement and file
25   it with the Court.
26           25.     COURT RETAINS JURISDICTION. The Court retains jurisdiction even
27   after final disposition of this litigation to enforce this Stipulation and Order by the
28   sanctions set forth in Federal Rule of Civil Procedure 37 and any other sanctions as may
                                                 23
                                   STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 25 of 27 Page ID #:438



 1   be available to the presiding judge, including the power to hold parties or other violators
 2   of this Stipulation and Order in contempt and to make such amendments, modifications,
 3   deletions, and additions to this Stipulation and Order as the Court may from time to time
 4   deem appropriate.
 5           26.      GOVERNING LAW.          Except to the extent that federal law may be
 6   applicable, this Stipulation and Order is governed by, interpreted under, and construed and
 7   enforced in accordance with the laws of the State of California, without regard to conflict
 8   of law principles.
 9           27.      EXECUTION. This Stipulation and Order may be executed in counterparts.
10   This Stipulation and Order shall become effective as a stipulation as among the executing
11   Parties immediately upon its execution by such executing Parties.
12           28.      MISCELLANEOUS.
13           (a) Nothing in this Protective Order should be construed as authorizing a
14                 Receiving Party in this action to disobey a lawful directive from another
15                 court.

16           (b)This provision will not apply to court filings or file copies of pleadings,

17
                   briefs, or correspondence maintained by the parties’ respective counsel in
                   the ordinary course of business.
18

19
                                              Respectfully submitted,
20
     Dated: July 13, 2020                     LAW OFFICES OF J. PATRICK RAGAN, APLC
21

22
                                        By:              /s/ J. Patrick Ragan
23                                                    J. Patrick Ragan
                                                      Jonathan V. Kaaria
24
                                                      Attorneys for Plaintiff
25

26   Dated: July 13, 2020                     GREENBERG TRAURIG, LLP

27
                                        By:                /s/ Jordan D. Grotzinger
28
                                                      24
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 26 of 27 Page ID #:439
 Case 2:19-cv-02253-MWF-KS Document 47 Filed 07/14/20 Page 27 of 27 Page ID #:440



 1                                              EXHIBIT A
 2    Venture Recycling Group, Inc. v. JPMorgan Chase Bank, N.A., et al., Case No. 2:19-cv-
 3                                           2253 MWF (KSx)
 4       ACKNOWLEDGMENT FOR THE USE OF CONFIDENTIAL OR HIGHLY
 5                                CONFIDENTIAL INFORMATION
 6

 7   I, _________________, state that:
 8           1.      My business address is _________________________________________.
 9           2.      My present employer is __________________________________________.
10           3.      My        present       occupation        or       job         description   is
11   ____________________________________.
12           4.      I have received a copy of the Stipulation and Order (the “Stipulation”)
13   entered in the above-caption action (the “Action”) on ____________________.
14           5.      I have carefully read and understand the provisions of the Stipulation.
15           6.      I will comply with all of the provisions of the Stipulation.
16           7.      I will hold in confidence, will not disclose to anyone not qualified under the
17   Stipulation, and will use only for purposes of this Action, any Confidential or Highly
18   Confidential Material that is disclosed to me.
19           8.      At the conclusion of my work on this matter, I will return or destroy, to the
20   extent permitted by law, all Confidential or Highly Confidential Material that comes into
21   my possession, and documents or things that I have prepared relating thereto, to counsel
22   for the Party by whom I am employed or retained, or to counsel from whom I received the
23   Confidential or Highly Confidential Material.
24           9.      I hereby submit to the jurisdiction of this Court for the purpose of
25   enforcement of the Stipulation in this Action.
26

27   Dated:                    _By:
     ______________________________________
28
                                                     26
                                    STIPULATED PROTECTIVE ORDER
     ACTIVE 50972364v1
